OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/18/2015                                           COA No. 02-15-00135-CR
LOYNACHAN, SAMSON M. Tr. Ct. No. 1233936R                           PD-0852-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            LISA MCMINN
                            STATE PROSECUTING ATTORNEY
                            P.O. BOX 13046
                            AUSTIN, TX 78711
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/18/2015                                           COA No. 02-15-00135-CR
LOYNACHAN, SAMSON M. Tr. Ct. No. 1233936R                           PD-0852-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            SAMSON LOYNACHAN
                            ROBERTSON UNIT - TDC# 1789266
                            12071 FM 3522
                            ABILENE, TX 79601
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/18/2015                                           COA No. 02-15-00135-CR
LOYNACHAN, SAMSON M. Tr. Ct. No. 1233936R                           PD-0852-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            2ND COURT OF APPEALS CLERK
                            DEBRA SPISAK
                            401 W. BELKNAP, STE 9000
                            FORT WORTH, TX 76196
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/18/2015                                           COA No. 02-15-00135-CR
LOYNACHAN, SAMSON M. Tr. Ct. No. 1233936R                           PD-0852-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                              Abel Acosta, Clerk

                            DISTRICT ATTORNEY TARRANT COUNTY
                            SHAREN WILSON
                            401 WEST BELKNAP
                            FORT WORTH, TX 76196
                            * DELIVERED VIA E-MAIL *